IN THE SUPREME COURT OF THE STATE OF DELAWARE


ANDREA RIDGEWAY,             §
                             §              No. 18, 2018
     Plaintiff Below,        §
     Appellant,              §              Court Below—Superior Court
                             §              of the State of Delaware
     v.                      §
                             §              C.A. No. N16C-01-183
ACME MARKETS, INC.,          §
FOX RUN SHOPPING CENTER,     §
LLC, and CIPOLLONI BROTHERS, §
LLC,                         §
                             §
     Defendants Below,       §
     Appellees.              §

                          Submitted: August 22, 2018
                          Decided:   September 5, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                       ORDER

      This 5th day of September, 2018, having considered the briefs and the record

below, it appears to the Court that:

      (1)    Three days after a winter storm, Andrea Ridgeway slipped and fell on

ice in a parking lot outside the entrance to an Acme Market grocery store. Fox Run

Super Markets, LLC managed the property, and contracted with Cipolloni Brothers,

LLC to remove ice and snow from the parking lot. Ridgeway sued Acme, Fox Run,

and Cipolloni for negligence. After discovery, the defendants moved for summary

judgment, arguing that Ridgeway failed to produce expert testimony to establish the
standard of care and its breach in a negligence action for ice and snow removal in a

commercial parking lot.     According to the defendants, whether the contractor

deviated from industry standards was not within the common knowledge of jurors

to assess, and thus expert testimony was required to establish the standard of care

and whether it was breached.        The Superior Court agreed, and granted the

defendants’ motions for summary judgment.

      (2)    On appeal, Ridgeway argues that an expert witness was not required to

establish the standard of care and whether it was breached in a slip and fall case in a

commercial parking lot. She claims it is within a juror’s common knowledge to

assess the standard of care for ice and snow removal, and whether the defendants

breached the duty owed to Ridgeway.

      (3)    To resolve this appeal we do not decide whether expert testimony is

necessary to establish the standard of care and its breach in a commercial parking lot

slip and fall case. Instead, we find that, after the defendants presented evidence at

the summary judgment stage of the steps the contractor took to treat the parking lot

over multiple days, Ridgeway then had to raise a disputed issue of material fact

regarding the defendants’ negligence. She failed to do so. Thus, we affirm the

Superior Court’s grant of summary judgment to the defendants.

      (4)    According to the allegations of the complaint and the record created

during discovery, Acme Markets leased commercial space in the Fox Run shopping

                                          2
center in Bear, Delaware. Fox Run Shopping Center, LLC (hereinafter “Fox Run”)

managed the parking lot. Fox Run contracted with Cipolloni Brothers to handle ice

and snow removal. On February 3, 2014, a winter storm dropped an inch of snow

and icy rain onto the parking lot. Cipolloni Brothers plowed, salted, and shoveled

multiple times in the three days following the storm.1 On February 6, 2014, Andrea

Ridgeway parked near handicap-accessible parking spots in the Acme lot. She saw

ice between the handicap spots and the entrance and a mound of snow across from

the handicap spots.2 Shortly after stepping out of her car, Ridgeway fell within one

of the handicap spots, and sustained a concussion and damage to her cervical spine

and neck, which required the insertion of an artificial disk and physical therapy.

Ridgeway was unable to describe how much ice she fell on or how much of the

parking lot was covered in salt.3

       (5)     Ridgeway filed a complaint against Acme Markets, Fox Run, and

Cipollini Brothers alleging negligence in removing the snow and ice from the

parking lot. Ridgeway claimed that all three parties were negligent by failing to

prevent the harm or warning of the hazardous condition.                    After the close of


1
  App. to Opening Br. at A149 (Cipolloni Invoice) (“[T]he following services were performed:
Plowing of entire parking lot; Salt distribution applied throughout entire parking lot and driveway
areas (5 times); Shoveling of entire walkway areas (2 times); and Calcium distribution applied to
all sidewalk areas (2 times).”)). Some of this work was done on February 6, the day of the
plaintiff’s accident. App. to Opening Br. at A145-A146 (Brande Cipolloni Dep.).
2
  App. to Opening Br. at A208-A209 (Andrea Ridgeway Dep.); Id. at A349-A352 (Security
Camera Photographs).
3
  App. to Opening Br. at A212-A213 (Ridgeway Dep.).
                                                3
discovery, Ridgeway had not retained an expert to provide testimony or an affidavit

on the standard of care or whether it had been breached. The defendants moved for

summary judgment.       In her responses to the motions for summary judgment,

Ridgeway failed to offer any evidence of negligent acts by the defendants, or how

any negligence caused her harm, relying instead on the simple fact that she slipped

and fell on ice in the parking lot and did not see salt within an undefined area.4 The

Superior Court granted the defendants’ motions, finding expert testimony was

required because the standard of care for ice and snow removal from a commercial

parking lot was not a subject within the common knowledge of a juror.5 Because

Ridgeway “adduced no evidence of any negligence” by the defendants, “her failure

to retain an expert as to the appropriate standard of care” was fatal to her claim.6

      (6)    This Court reviews the grant of a motion for summary judgment de

novo to determine whether the undisputed facts entitled the movant to judgment as

a matter of law, viewing the facts in the light most favorable to the nonmoving party.7

A party seeking summary judgment bears the initial burden of showing that no

genuine issue of material fact exists.8 If the movant makes such a showing, the



4
   App. to Opening Br. at A330-A333, A358-A363, A392-A397 (Plaintiff’s Responses to
Defendant Motions for Summary Judgment).
5
  Mem. Op., at 5.
6
  Id. at 11.
7
  United Vanguard Fund, Inc. v. TakeCare, Inc., 693 A.2d 1076, 1079 (Del. 1997).
8
  Moore v. Sizemore, 405 A.2d 679, 680–81 (Del. 1979).

                                           4
burden then shifts to the nonmoving party to submit sufficient evidence to show that

a genuine factual issue, material to the outcome of the case, precludes summary

judgment.9

         (7)    Ridgeway argues that the Superior Court erred in granting the

defendants’ motion for summary judgment because she was not required to produce

expert testimony to establish the standard of care for ice and snow removal from a

commercial parking lot. She claims that jurors do not need expert testimony to make

a “common sense determination” about the danger created by a melting pile of snow

in a supermarket parking lot.

         (8)    Defendants respond that Ridgeway is confusing the juror’s common

sense ability to appreciate the dangers of ice and snow in a parking lot with the

industry standard of care for making a parking lot safe after a winter storm. They

state in their briefs, “[t]he issue is not whether a jury can determine whether snow

and ice is dangerous, but whether the actions taken by the Landlord in hiring a snow

and ice remediation company that salted the parking lot five times over the course

of three days deviated from an industry standard such that it did not exercise due

care to keep the property in a reasonably safe condition.”10 According to the

defendants, evaluating the industry standard is not within the common knowledge



9
    Id.
10
     Acme Markets’ and Fox Run’s Answering Br. at 9.
                                              5
of jurors. Because Ridgeway did not retain an expert to testify about the industry

standard and whether it was breached, summary judgment was properly entered.

       (9)     To succeed on a negligence claim, Ridgeway must establish that: (1)

the defendant owed the plaintiff a duty of care; (2) the defendant breached that duty;

(3) the plaintiff was injured; and (4) the defendant’s breach caused the plaintiff’s

injury.11 As the landowner, Fox Run must take “reasonable steps” to make the

premises safe for business invitees.12                “This includes keeping the premises

reasonably safe from natural accumulations of ice and snow.”13 When a dangerous

condition exists on the land, which a landowner could discover upon reasonable

inspection, the owner has a duty to make that condition reasonably safe.14 But,

property owners are not insurers for the safety of all invitees coming onto their

property.15




11
   Campbell v. DiSabatino, 947 A.2d 1116, 1117 (Del. 2008), citing New Haverford Partnership
v. Stroot, 772 A.2d 792, 798 (Del. 2001).
12
   Laine v. Speedway, LLC, 177 A.3d 1227, 1229 (Del. 2018).
13
   Id., citing Monroe Park Apts., Corp. v. Bennett, 232 A.2d 105, 108 (Del. 1967).
14
   Hamm v. Ramunno, 281 A.2d 601, 603 (Del. 1971). On appeal, the parties did not raise whether
Acme Markets and Fox Run, who did not perform the work, should be liable for Cipollini’s alleged
negligence. See Restatement (Third) of Torts: Phys. & Emot. Harm § 56 (2012) (subject to many
exceptions, an employer is not vicariously liable for the torts of its independent contractor). For
purposes of this appeal, no distinction will be made among the defendants.
15
   Wilson v. Derrickson, 175 A.2d 400, 402 (Del. 1961). Counsel acknowledged that this is not a
strict liability case, and that a fleshed out negligence claim is required. App. to Opening Br. at 428
(Tr. of Summary Judgment Argument).

                                                  6
       (10) The jury typically decides the standard of care and its breach when the

facts are within their common knowledge.16 But, when the standard of care requires

resort to technical or other complex principles, the plaintiff must establish the

standard of care through expert testimony.17 Depending on the particular facts of a

case, a number of Delaware decisions have required expert testimony to establish

the standard of care and whether it was breached, while others have not.18


16
   Delmarva Power & Light v. Stout, 380 A.2d 1365, 1367 (1977) (“In the absence of a standard
fixed by judicial decision or legislative enactment, the jury itself must define and apply [the]
standard of care.”).
17
   Campbell, 947 A.2d at 1118 (quoting Davis v. Maute, 770 A.2d 36, 40 n.3 (Del. 2001); see also
Bond v. Wilson, 2015 WL 1242828, at *2 (Del. Super. Mar. 16, 2015), aff’d, 125 A.3d 676 (Del.
2015) (“While it is the jury’s role to determine issues of negligence, Delaware courts have granted
summary judgment where the plaintiff has failed to produce an expert opinion when issues
involving the standard of care, defects, or proximate cause relate to matters outside the common
knowledge of the jury.”).
18
   See Robinson v. J.C. Penney Company, 977 A.2d 899, 2009 WL 2158106, at *1 (Del. 2009)
(TABLE) (holding that an expert was required to show the standard of care owed by a security
guard to a suspected shoplifter since “the standard of care applicable to a professional can be
established only through expert testimony”); Abegglan v. Berry Refrigeration, 2005 WL 6778336,
at *2-3 (Del. Super. Dec. 2, 2005) (holding that because a tradesman repairing an ice machine is a
professional the plaintiff needed an expert to establish the standard of care); Vohrer v. Kinnikin
2014 WL 123270, at *3-4 (Del. Super. Feb. 26, 2014) (holding that an apartment’s untrained
maintenance man is not a professional but that an expert witness was still required for a claim
related to electrical circuitry); Roberts v. Daystar Sills, Inc., 2008 WL 8203205, at *3 (Del. Super.
Dec. 8, 2008) (requiring an expert witness in a construction accident because “without an expert
to explain the routine practices and acceptable conditions at a closed construction site, where trade
persons are trained to work in and around precarious conditions, the jury would be left to speculate
as to the standard of care”); Woods v. Prices Corner Shopping Ctr. Merchants Ass’n., 541 A.2d
574, 578 (Del. Super. 1988) (holding that accumulated snow and ice must be removed within a
“reasonable time”, to be decided “as would any question of fact”); but see Vandiest v. Santiago,
2004 WL 3030014, at *7 (Del Super. Dec. 9, 2004) (finding that a property manager in a slip and
fall case was not a professional necessitating an expert witness); Spencer v. Wal-Mart Stores East,
LP, 930 A.2d 881 (Del. 2007) (noting that an expert was not required to show that melting snow
can create ice); Brown v. Dollar Tree Stores, 2009 WL 5177162, at *3 (Del. Super. Dec. 9, 2009)
(finding that an allegedly defective mop was within the “narrow category” of cases where an expert
is not required to show a product defect because “the design of a mop is within the scope of

                                                 7
       (11) We need not decide the requirement of expert testimony in this case

because, expert or not, Ridgeway has not offered any evidence of negligence on the

part of defendants. To support their summary judgment motion, the defendants

demonstrated that the landowner and its contractor plowed and salted the parking lot

over the course of several days, including the day that Ridgeway slipped and fell. It

was also undisputed that the presence of ice and snow were obvious to Ridgeway as

she stepped out of the car. To defend against the defendants’ summary judgment

motion, Ridgeway had to “create a genuine issue of material fact about the existence

of an element of her claim.”19 It is not enough to point to the slip and fall and ice

and snow in the vicinity. The plaintiff must point to some breach of the duty of care.

Although a plausible negligent explanation may sometimes be sufficient,20 none was

offered in this case. Some evidence of a breach is required where the defendant has

produced substantial evidence of reasonable precautions.21


common knowledge and jurors can understand how this mop was designed and used”); Hazel v.
Delaware Supermarkets, Inc., 953 A.2d 705, 711 (Del. 2008) (finding that a plausible negligent
explanation is enough to prevent summary judgment and that an expert is not required for a slip
on a wet floor); Small v. Super Fresh Food Markets, Inc., 2010 WL 530071, at *4 (Del. Super.
Feb. 12, 2010) (“although an expert may indeed be ‘helpful,’ expert testimony is not required in a
grocery store slip and fall case” because a grocer is not a professional).
19
   Polaski v. Dover Downs, Inc., 49 A.3d 1193, 2012 WL 3291783, at *2 (Del. Aug. 14, 2012)
(TABLE).
20
   Hazel, 953 A.2d at 711.
21
   See Talmo v. Union Park Auto., 38 A.3d 1255, 2012 WL 730332 at *2 (Del. Mar. 7, 2012)
(TABLE) (requiring the plaintiff to show that precautions were insufficient and plaintiff acted with
reasonable care when injured as an invitee); Elder v. Dover Downs, Inc., 2012 WL 2553091, at *5
(Del. Super. Ct. July 2, 2012), aff'd, 58 A.3d 982 (Del. 2012) (holding that detailed evidence cannot
be rebutted by speculation to survive summary judgment); Kaigler v. John Lorraine European

                                                 8
       (12) The defendants met their initial burden of showing reasonable measures

to address ice and snow in the parking lot. It was then up to Ridgeway to present

some evidence—by expert testimony or otherwise—on how the defendants breached

their duty of care. Having failed to do so, summary judgment was properly granted

to the defendants.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.



                                                   BY THE COURT:

                                                   /s/ Collins J. Seitz, Jr.
                                                          Justice




Hair Designers, Inc., 1994 WL 466263, at *2 (Del. Super. Ct. July 25, 1994) (holding that “mere
conjecture” and photographs of a potentially dangerous situation are not sufficient to survive
summary judgment).
                                              9